Citation Nr: 0534479	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-32 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for ischemic heart 
disease with atypical chest pain, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from September 1977 
to July 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, that denied an increased evaluation for 
ischemic heart disease with atypical chest pain, evaluated as 
30 percent disabling.  Jurisdiction over the matter was 
transferred to the Reno RO during the course of the appeals 
period.


FINDING OF FACT

The evidence of record fails to establish that the veteran's 
heart disability has resulted in more than one episode of 
acute congestive heart failure in the past year; a workload 
of greater than three metabolic equivalents (METS) but not 
greater than five METS with dyspnea, fatigue, angina, 
dizziness, or syncope; or, left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.


CONCLUSION OF LAW

The criteria for an increased evaluation for ischemic heart 
disease with atypical chest pain have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.10, 1.104, Diagnostic Code 7005 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letters dated in September 2001 and December 2004, the RO 
advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claim for an increased evaluation, but that he must provide 
enough information so that VA could request any relevant 
records.  The veteran was informed of the evidence that VA 
had requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to substantiate his claim for a higher disability rating.  
The December 2004 letter specifically informed the veteran to 
provide "any additional evidence or information" that he 
possessed that pertained to his claims.  The September 2001 
and December 2004 letters therefore provided the notice of 
all four elements that were discussed above.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 


The November 2002 rating decision, May 2003 Statement of the 
Case (SOC), and August 2005 Supplemental Statements of the 
Case (SSOC) collectively notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to substantiate his claim for an increased 
rating.  The May 2003 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial. 

Treatment records have been obtained from J.E. Mock, M.D., 
and the Durham (VAMC).  The veteran has not identified any 
additional outstanding medical records that would be 
pertinent to the claim on appeal.  The veteran was also 
afforded VA examinations in September 2002 and January 2005.  
The Board notes that the veteran reports undergoing a cardiac 
catheterization at the Durham in September 2001, and that the 
report of that procedure is not of record.  The absence of 
this evidence was noted in both VA examination reports.  
However, considering the fact that the veteran reports that 
the catheterization did not reveal any significant coronary 
artery disease, and because the findings from the 
catheterization would not contain information necessary to 
evaluate the veteran's heart disability in accordance with 
the applicable rating criteria, the Board finds that there 
would be no useful purpose in returning this matter to the RO 
to obtain the catheterization report.  The Board therefore 
finds that VA has satisfied its duty to notify (each of the 
four content requirements) and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. §§ 3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The veteran has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.


Increased Rating

Under 38 U.S.C. § 7104, it indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only the Board address its reasons for rejecting 
evidence favorable to the claimant.  The Federal Circuit has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

When a condition is not listed in the Schedule, it will be 
permissible to rate it under a closely-related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2005).  While ischemic heart 
disease is not specifically provided for under the rating 
criteria, the veteran's heart disability is currently 
evaluated as analogous to arteriosclerotic heart disease 
(coronary artery disease) under Diagnostic Code 7005.

The veteran's ischemic heart disease with atypical chest pain 
is currently evaluated as 30 percent disabling.  Under 
Diagnostic Code 7005, a 30 percent disabling is assigned 
where a workload of greater than five METs but not greater 
than seven METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  
An evaluation of 60 percent disabling will be assigned where 
there has been more than one episode of congestive heart 
failure in the past year; where a workload of greater than 
three metabolic equivalents (METs) but not greater than five 
METs results in dyspnea, fatigue, angina, dizziness or 
syncope; or where there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
rating is assigned when there is chronic congestive heart 
failure; a workload of three METs or less that results in 
dyspnea, fatigue, angina, dizziness or syncope; or, left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

In this case, the assignment of a higher disability 
evaluation for ischemic heart disease with atypical chest 
pain is not warranted.  In reaching this conclusion, heavy 
weight is accorded to the echocardiograms and stress tests 
showing that the veteran's service-connected heart disability 
does not warrant greater than 30 percent evaluation under the 
provisions of Diagnostic Code 7005.  A treadmill stress test 
was performed as part of the veteran's September 2002 
examination.  He underwent the test for 7 minutes and 18 
seconds and was discontinued at that point due to complaints 
of fatigue and slight syncope.  There was some borderline ST 
depression on the tracing for ischemia.  The veteran's blood 
pressure and heart rate responses were normal.  No 
arrhythmias were noted.  The veteran achieved 10.1 METs by 
going into the third stage of exercise.  Similarly, at his 
January 2005 VA examination, the veteran was exercised 
according to Bruce protocol for a total of 7 minutes and 27 
seconds obtaining 10.1 METs of expenditure.  The test was 
terminated due to fatigue.  Blood pressure response to 
exertion was physiological.  No chest pain was reported and 
there was no evidence of ischemic ST-T changes.  The left 
ventricular ejection fraction was normal at 52 percent.  An 
echocardiogram performed a few days later revealed a normal 
ejection fraction at 61 percent.  In a report dated in August 
2001, Dr. Mock indicated that an echocardiogram had shown a 
normal left ventricular function with an ejection fraction 
between 50 and 55 percent.  An echocardiogram performed at 
the Durham VAMC in July 2001 also showed normal left 
ventricular function with an ejection fraction greater than 
55 percent.  As discussed above, the next higher rating of 60 
percent would, in part, requires a showing of a workload of 
greater than three METs but not greater than five METs 
results in dyspnea, fatigue, angina, dizziness or syncope; or 
where there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  This level of disability was 
not demonstrated.

There is also no evidence that the veteran has experienced 
more than one episode of congestive heart failure during a 
one year period.  None of the records received from Dr. Mock 
or the Durham VAMC contain any findings pertaining to 
episodes of congestive heart failure.  There were also no 
findings made with regard to congestive heart failure in 
either examination report.  Indeed, the report of the January 
2005 indicated that there is no current evidence of coronary 
artery disease.  

In sum, the preponderance of the evidence is against the 
assignment of an increased evaluation for the veteran's 
service-connected ischemic heart disease with atypical chest 
pain.  The Board has considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered as required by the holding 
of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for service-connected 
ischemic heart disease.  There is also no objective evidence 
that the veteran's service-connected heart disability, in and 
of itself, causes marked interference with employment.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  See VAOPGCPREC 6-
96.


ORDER

Entitlement to an increased evaluation for ischemic heart 
disease with atypical chest pain is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


